

113 HRES 457 IH: Recognizing Lunar New Year as a significant cultural holiday and encouraging local education agencies to consider closing school on the Lunar New Year.
U.S. House of Representatives
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. RES. 457IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2014Ms. Meng submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing Lunar New Year as a significant cultural holiday and encouraging local education agencies to consider closing school on the Lunar New Year.Whereas Lunar New Year begins on the new moon, or first day of the new year of the lunisolar calendar, and extends until the full moon 15 days later;Whereas the 15th day of the new year is called the Lantern Festival;Whereas Lunar New Year is also often referred to as Spring Festival in various Asian countries;Whereas many religious and ethnic communities also use lunar-based calendars;Whereas Lunar New Year began in China over 4,000 years ago and is now widely celebrated in East and Southeast Asia;Whereas the Asian diaspora has expanded the Lunar New Year celebration into an annual worldwide event;Whereas Lunar New Year is celebrated by well over 8.7 million Asian-Americans in the United States, as well as by many non-Asian-Americans;Whereas Lunar New Year is traditionally celebrated by community activities and cultural performances, and celebrants travel to spend the day reuniting with family and friends;Whereas Lunar New Year is traditionally a time to wish upon others good fortune, health, prosperity, and happiness;Whereas Lunar New Year is one of the most significant cultural holidays for Asian-Americans;Whereas Asian-American students wishing to participate in Lunar New Year celebrations must choose between absence, which could result in missing scheduled or unannounced school exams, and celebrating with family, friends, and their community; andWhereas communities with a substantial Asian-American population annually experience a large number of student or teacher absences on Lunar New Year: Now, therefore, be itThat the House of Representatives—(1)recognizes that Lunar New Year is a significant cultural holiday for many Asian-Americans in the United States; and(2)encourages local education agencies serving a substantial Asian-American population to close schools on Lunar New Year annually in recognition of the cultural significance of Lunar New Year, and to reduce the waste in government resources necessitated by holding school open on a day when a substantial portion of the student or teacher population is absent from school.